DETAILED ACTION
This Office Action is in response to Applicants Request for Continued Examination received on December 6, 2021.  Claim(s) 1-3, 5-11, 13-17 and 19-20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the Applicants amendments to claims 1-3, 9-11, and 15-17 in the response on 12/06/2021. Claims 4, 12, and 18 have been canceled at this time. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims1-3, 5-11, 13-17 and 19-20are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-3, 5-11, 13-17 and 19-20 are directed to a system, method, or product which is/are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent product Claim 9 and system Claim 15.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
receiving, by one or more computer processors, a query associated with a supply chain disruption; 
retrieving, by the one or more computer processors, data corresponding to the supply chain disruption; 
based on the retrieved data, determining, by the one or more computer processors, one or more solutions to the supply chain disruption; 
displaying, by the one or more computer processors, the one or more determined solutions each with a selection box in a user interface to a user enabling the use to select one of the one or more determined solutions; 
receiving, by the one or more computer processors, a selection of one of the one or more determined solutions from the user based on which selection box the user selected; and 
detecting, by the one or more computer processors, one or more patterns associated with the selected solution.
receiving, by the one or more computer processors, training data; 
receiving, by the one or more computer processors, feedback associated with the one or more determined solutions from a user; and 
adding, by the one or more computer processors, the received feedback and the one or more detected patterns into the training data.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as Mental Processes.  Receiving data corresponding to a supply train disruption and determining one or more solutions, selecting a particular solution, and recognizing a pattern, and collecting user feedback recites concepts performed in the human mind but for the recitation of a generic computer components.  That is, other than reciting “by one or more computer processors”, nothing in the claim elements precludes the step(s) from practically being performed in the mind.  For example, but for the “by one or more computer processors” language, “receiving a query for a supply chain disruption and retrieving data corresponding to a supply chain disruption encompasses a user gathering data regarding a supply chain disruption.  Similarly, determining one or more solutions, displaying said possible solutions, and collecting training data and including feedback data, is a process, that under broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite one or more computer processors (Claim 1) one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices (claim 9) and/or computer system comprising one or more computer processors and one or more computer readable storage devices (Claim 15). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims1, 9, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification paras. [0013, 0014, 0016] about implantation using general purpose or special purpose computing devices (Server computer 108 can be a standalone computing device, a management server, a web server, a mobile computing device, or any ep 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-4, 5-8, 10-11, 13-14, 16-17, and 19-20 further define the abstract idea that is present in their respective independent claims 1, 9, 15, and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-4, 5-8, 10-11, 13-14, 16-17, and 19-20 are directed to an abstract idea.  Thus, the claims 1-3, 5-11, 13-17 and 19-20 are not patent-eligible.
	
Response to Arguments
Applicant's arguments filed12/06/2021 have been fully considered but they are not persuasive. 
Regarding the argument related to the 101 (remarks pages 9-12) the applicants cite the USPTO 2019 guidance and start with step 2A and that at least amended claim 1 includes features of previous claim 4.  The argument then flips to the previous rejection under 35 U.S.C. § 103 in which claim 4 was not expressly rejected by the prior art reference and just the 35 U.S.C. § 101 rejection.  The Applicant states that the concept of claim 4 is therefore allowable subject matter.  


	The Examiner does not agree with the argument.  First, while the applicant claims not no conflate the rejections of 35 U.S.C. § 101 and 103, they are mixing the two together erroneously to draw incorrect conclusions.  The fact that no prior art was cited against a particular limitation does not automatically make the subject matter eligible under 35 U.S.C. § 101.  If fact there are several declarations from the Patent Trials and Appeal Board which state that the argument regarding lack of prior art in an application does not transform into inventive concept just because the prior art does not disclose or suggest it.  In this case the lack of art cited against claim 4 does not mean that amending the independent claim with the subject matter will overcome the rejection under 35 U.S.C. § 101.  In the instant application the addition of claim 4 does not add significant additional elements which would further integrate into a practical application.  

	The arguments (remarks page 11) move to the second part of the analysis where a claims noes not need to integrate a recited exception to be eligible.  The applicant argues that the claims can recite “significantly more that the recited exception” because the additional elements are unconventional in combination.  The applicants argue that the present application clearly add unconventional steps to confine the particular application to improvement of the technical field of supply chain management.  The entirety of claim 1 is cited as amounting to specific limitations for which no prior art is cited and includes specific limitations which add unconventional steps for a particular application.  

	The Examiner does not agree with the Applicant.  Again the absence of prior art rejection against one or more limitations of a claim does not instantly make a claim patent eligible.  In this instance the 

	Argument regarding the rejection under 35 U.S.C. § 101 conclude with the position that the claims include significantly more than the judicial exception and are eligible.  
	The Examiner does not agree with the Applicant.  The claims are merely using a computer as a tool to perform an abstract idea which are steps which can be performed in the mind but for the computer processor.  Additionally, the amended language of receiving training data is not significantly more as the received data is not actually used for any training.  It’s simply received and combined with the user input and resulting pattern recognition.  There is no other system, feature, element, or module which is acting upon or being acted upon using said training data. 

	Applicants arguments (remarks pages 12-14)  are directed to the rejection under 35 U.S.C. § 103 are directed to the addition of claim 4, which was not rejected under 35 U.S.C. § 103 to claim 1.  The Examiner agrees with the argument and the rejection of the claims under the combination of “Flextronics and Mohr” is withdrawn at this time.   

In summary, the amendments and related arguments do not overcome the rejections under 35 U.S.C. § 101.  The amendments to the independent claims have overcome the rejection under 35 U.S.C. § 103.  The application is not in condition for allowance as alleged by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        January 13, 2022